[Cite as Byers v. Byers, 2014-Ohio-3052.]


                                        COURT OF APPEALS
                                       PERRY COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


PATRICIA A. BYERS                            :       JUDGES:
                                             :
                                             :       Hon. William B. Hoffman, P.J.
        Plaintiff - Appellant                :       Hon. John W. Wise, J.
                                             :       Hon. Craig R. Baldwin, J.
                                             :
-vs-                                         :
                                             :
FRANK M. BYERS, JR., ET AL.                  :       Case No. 13-CA-00012
                                             :
                                             :
        Defendants - Appellees               :       OPINION

                                                     NUNC PRO TUNC


CHARACTER OF PROCEEDING:                             Appeal from the Perry County Court
                                                     of Common Pleas, Case No.
                                                     12-CV-00336



JUDGMENT:                                            Affirmed



DATE OF JUDGMENT:                                    July 10, 2014



APPEARANCES:

For Plaintiff-Appellant, Pro Se                      For Defendants-Appellees

PATRICIA A. BYERS                                    H. RITCHEY HOLLENBAUGH
P.O. Box 429                                         Carlile, Patchen & Murphy LLP
14845 Shoreline Drive, W.                            366 East Broad Street
Thornville, OH 43076                                 Columbus, OH 43215
Perry County, Case No. 13-CA-00012                                                     2



Baldwin, J.

      {¶1}       Appellant Patricia A. Byers appeals a judgment of the Perry County

Common Pleas Court dismissing her complaint against appellees Frank M. Byers, III;

Sandra Byers; Frank M. Byers, Jr.; Blaine Byers; Byers Holding, Inc.; George Byers, Jr.;

and DBB Investments, Ltd.

                              STATEMENT OF FACTS AND CASE

      {¶2}       Appellant filed the instant action on September 7, 2012, against Frank

Byers, Jr., Frank Byers, III, and several of the Byers Automobile entities.       In the

complaint, appellant attempted to thwart an eviction filed in the Perry County Court by

her former father-in-law, Frank Byers, Jr., and requested damages from her former

spouse Frank Byers, III, from her former father-in-law, and from the Byers automobile

companies. Her complaint also alleged that the divorce proceedings which concluded

in Delaware County on June 14, 2012, were unfair and fraudulent, and that she was

entitled to more money than what she received in that action. She further alleged that

false documentation was filed in her former husband’s bankruptcy proceedings.

      {¶3}       On September 21, 2012, she amended her complaint to add a claim

against Blaine Byers, Executor of the Estate of Mildred Byers in Franklin County

Probate Court, claiming irregularities in the administration of the estate, and to add a

cause of action for libel and slander against her former mother-in-law, Sandra Byers.

She alleged that Sandra Byers made derogatory statements to appellant and to

appellant’s children regarding her fitness as a mother, causing the children to gravitate

toward Sandra, their grandmother. She sought damages against Sandra Byers for lost

child support.
Perry County, Case No. 13-CA-00012                                                              3


      {¶4}    The court dismissed the action against all defendants except for Sandra

Byers on December 10, 2012. The court dismissed the action against Sandra Byers on

September 6, 2013.

      {¶5}    Appellant assigns two errors:

      {¶6}    “I.    THE TRIAL COURT FAILED TO SEND THE CASE TO THE

FEDERAL COURT FOR FURTHER REVIEW AND DETERMINATION AND/OR IT

SHOULD HAVE BEEN FOUND THAT APPELLANT’S CLAIM SHOULD BE FILED IN

FEDERAL COURT.

      {¶7}    “II.   THE TRIAL COURT ABUSED ITS DISCRETION BY DISMISSING

THE STATE ACTIONS.”

                                                 I.

      {¶8}    Appellant argues that the trial court was jurisdictionally bound to send her

claim of fraud to the bankruptcy court to be heard, as the claim fell into the category of a

claim against a debtor.

      {¶9}    Appellant did not request that the case be transferred to federal court.

The trial court did not have the authority to sua sponte transfer the instant case to the

federal bankruptcy court. None of the claims in the amended complaint stated a federal

cause of action. The statutes cited by appellant govern the referral of actions from one

federal court to another, not to the referral of an action from state court to federal court.

      {¶10}   The first assignment of error is overruled.

                                                 II.

      {¶11}   In her second assignment of error, appellant argues that the court erred in

dismissing her case without stating its reasons. The trial court is not required to state its
Perry County, Case No. 13-CA-00012                                                    4


reasons on the record; presumably, the court dismissed the action for the reasons set

forth in appellees’ motions to dismiss. Appellant sets forth no legal argument as to why

the court’s decision was incorrect.

      {¶12}   The second assignment of error is overruled.

      {¶13}   The judgment of the Perry County Common Pleas Court is affirmed.

Costs are assessed to appellant.

By: Baldwin, J.

Hoffman, P.J. and

Wise, J. concur.